OliveR, Chief Judge:
The appeals for reappraisement, enumerated in schedule “A,” hereto attached and made a part hereof, relate to certain bamboo blinds and hardware accessories on the invoices of Daimaru Kogyo Kaisha, Ltd., exported from Japan and entered at the port of Los Angeles, Calif.
Stipulated facts, upon which the cases are before me, establish that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value therefor is the invoice unit values, which values include the cost of hardware as invoiced, and I so hold.
The appeals for reappraisement, having been abandoned as to all merchandise except the items hereinabove identified, are dismissed as to all other merchandise.
Judgment will be rendered accordingly.